UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-2074



DESHANTA HINTON,

                                                Plaintiff - Appellant,


          versus


LANHAM FORD MOTOR COMPANY,

                                                 Defendant - Appellee,


          and

JOHN DOE, JR.,    General Manager, Lanham Ford
Motor Company;   PAUL TIMKO, Special Agent for
the FBI; KAREN   NESTER, Special Agent for the
FBI; UNKNOWN     FBI AGENTS; UNITED STATES
DEPARTMENT OF     JUSTICE, Federal Bureau of
Investigation,

                                                            Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:05-cv-02425-AW)


Submitted:   August 13, 2007                 Decided:   August 21, 2007


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
DeShanta Hinton, Appellant Pro Se. John Paul Lynch, Charles Henry
Henderson, MCNAMEE, HOSEA, JERNIGAN, KIM, GREENAN & WALKER, PA,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

              DeShanta Hinton seeks to appeal the district court’s

order dismissing certain defendants in her 42 U.S.C. § 1983 (2000)

suit. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).              In this case,

claims remain pending in the district court against several other

defendants.     The order Hinton seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order.                   See

Baird v. Palmer, 114 F.3d 39, 42 (4th Cir.1997).            Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal for

lack of jurisdiction.        We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                     - 3 -